Case: 3:20-cv-00768-jdp Document #: 398-12 Filed: 09/18/20 Page 1 of 10




                      EXHIBIT 161
                     Case: 3:20-cv-00768-jdp Document #: 398-12 Filed: 09/18/20 Page 2 of 10



                                                                                                                                        SUBSCRIBE NOW         LOG IN




                                 Is the Mail Getting Slower? Weʼre
                                             Tracking It
                                    By Emily Badger, Quoctrung Bui and Margot Sanger-Katz Sept. 14, 2020



                     In July and August, when a public outcry rose over late mail, there was
                     indeed slower delivery from the United States Postal Service.

                     Since then, on-time delivery of the mail has improved slightly. But for ﬁrst-
                     class mail — like letters and postcards — the system has remained slower
                     than it was earlier this year.

      How often was long-distance mail late? Covid national emergency declared DeJoy unveils major changes
00%




50%


                                                                                                                                                                       4-w
                                                                                                                                                                       34




       April 15 May 13 June 10 July 8   Aug. 5 Sept. 2 Sept.30 Oct. 28 Nov. 25 Dec. 23 Jan. 20 Feb. 17March 16April 13 May 11 June 8            July 6   Aug. 3 Aug. 31
        2019                                                                            2020


        On-time     1 day late   2 days late   3 days late   4 days late   5+ days late

                     Note: Dates reﬂect delivery day. Long-distance mail represents ﬁrst-class letters with a service standard of three days.
                     Source: SnailWorks



                     The late-summer slowdown was noticeable on a national scale: to
                     companies that send thousands of pieces of mail daily; to software ﬁrms
                     that track that mail; and to the Postal Service itself, which shared data
                     about the delays with Congress in late August. As an election looms in
                     Case: 3:20-cv-00768-jdp Document #: 398-12 Filed: 09/18/20 Page 3 of 10
                     which more Americans than ever are expected to vote by mail, the episode
                     highlights how decisions about postal operations can have signiﬁcant and
                     immediate consequences.

                     The data here, covering more than 28 million pieces of ﬁrst-class letters
                     tracked by SnailWorks, shows how on-time delivery declined noticeably in
                     July after the arrival of Louis DeJoy, the Trump-aligned postmaster
                     general, and the start of policies to trim transportation costs. That drop in
                     national performance was more abrupt than during the chaotic period
                     when the coronavirus pandemic began spreading across the country.

                     “We had a wave of our members, hundreds and hundreds of locals, telling
                     us there were service problems a month ago,” said Jim Sauber, the chief of
                     staff for the National Association for Letter Carriers.

                     During the summer slowdown, ﬁrst-class mail that is normally projected to
                     take three days to deliver — typically traveling to another state or across
                     the country — was on average less than one day late. Nearly all of the long-
                     distance mail shown here arrived within one week.

                     Mail traveling shorter distances, which the Postal Service aims to deliver
                     within two days, also slowed this summer, with most delayed mail arriving
                     one day late.

      How often was local mail late?                                Covid national emergency declared DeJoy unveils major changes
00%




50%
                                                                                                                                                            4-w
                                                                                                                                                            47




       April 15 May 13 June 10 July 8   Aug. 5 Sept. 2 Sept.30 Oct. 28 Nov. 25 Dec. 23 Jan. 20 Feb. 17March 16April 13 May 11 June 8   July 6   Aug. 3 Aug. 31
        2019                                                                            2020


        On-time     1 day late   2 days late   3 days late   4 days late   5+ days late

                     Note: Dates reﬂect delivery day. Local mail represents ﬁrst-class letters with a service standard of two days.



                     “While it doesn’t show everything is wonderful, it shows everything is at
                     least OK,” said Dave Lewis, the president of SnailWorks, which tracks
Case: 3:20-cv-00768-jdp Document #: 398-12 Filed: 09/18/20 Page 4 of 10
commercial mail for businesses, nonproﬁts and political campaigns from
both parties.

With the help of SnailWorks, we are tracking about 54,000 pieces of mail a
day originating in four cities around the country and sent nationwide. The
data is not fully representative of the postal network, but it tracks national
trends measured by the Postal Service, and it will allow us to continue
monitoring mail service as the election approaches. Updates over the
coming weeks will reveal whether delivery slows again, stays about the
same or continues to improve.


                                   ADVER T ISEM ENT




Some election mail falls into the three-day category, for instance if election
ofﬁcials hire a company in another state to print and mail ballots. But
election mail is more likely to be received and mailed back locally, where
the Postal Service has a two-day-delivery standard. And the Postal Service
has said it will prioritize all election mail, which is typically sent to voters
using ﬁrst-class mail or cheaper marketing-mail rates.

The recent national slowdown dates to early July, around the time that
postal workers were ordered to change the longstanding practice of holding
trucks at sorting facilities until all of that morning’s mail was on board.
Beginning in July, trucks were ordered to depart on time, potentially
leaving some mail behind.

“I’ve been working for the post ofﬁce for 45 years, and I’ve never heard of
that type of action,” said Paul Hogrogian, the president of the National
Postal Mail Handlers Union. “It’s against every instinct in our body to leave
mail behind.”


                                   ADVER T ISEM ENT




Former postal ofﬁcials, postal workers and private companies that track
the mail all pointed to that policy as having a signiﬁcant and almost
immediate impact on the timeliness of mail delivery.

“This is the only rational explanation,” said Michael Plunkett, the president
of the Association for Postal Commerce and previously an employee with
Case: 3:20-cv-00768-jdp Document #: 398-12 Filed: 09/18/20 Page 5 of 10
the Postal Service for more than 25 years. He noted that mail that wasn’t
sorted on time for a departing truck would most likely remain in a
processing facility overnight, be sorted again the next morning and arrive a
day later.

“It was a sudden and unexpected but observable and measurable decline in
service,” he said of the change.

Experts said other changes — like declines in approved overtime for mail
handlers, and reductions in mail-sorting machines used in some plants —
might have also contributed, but probably had smaller effects.

In mid-August, Mr. DeJoy promised to suspend several policy changes until
after the election, keeping all mail processing equipment and plants online,
and keeping post ofﬁce hours unchanged. “We will continue to bring
disciplined focus to stabilizing operations across processing, transportation
and delivery within our network to fulﬁll our obligation and commitment to
provide consistent and reliable service,” said David Partenheimer, a
spokesman for the Postal Service.


                                     ADVER T ISEM ENT




The Postal Service has also experienced local, but more severe, disruptions
in mail because of coronavirus outbreaks in New York, Philadelphia,
Detroit and other hard-hit parts of the country. Over all, the pandemic does
not appear to have had a large effect on ﬁrst-class mail nationwide. But in
locations where many postal workers have been sick or unable to work,
delays might have stretched well beyond the national numbers shown.

“For those who are genuinely worried that there’s a broad crippling of the
Postal Service’s capacity to do its job, these data help answer that question,”
Kevin Kosar, a resident scholar at the American Enterprise Institute, said of
the SnailWorks data. But they don’t fully capture how bad things have been
in coronavirus hot spots, he said, “and all mail delivery is local.”

In the spring, long-distance mail was delayed in some places, including virus hot
spots, but the widespread slowdowns didn't begin until the summer
PERCENT LATE

        5%     10%     15%     20%         25%          30%   35%   40%   45%


 March                                   April                              May
                  Case: 3:20-cv-00768-jdp Document #: 398-12 Filed: 09/18/20 Page 6 of 10




                   June                                 July                                 August




                  SnailWorks and other ﬁrms can monitor mail performance because the
                  Postal Service allows commercial mailing companies to track bar codes
                  printed on every piece of mail, following it through processing facilities and
                  into the hands of mail carriers. SnailWorks can’t see what happens once the
                  mail carrier takes the mail out on a postal route. But recent Postal Service
                  data suggests that delays in that “last mile” of delivery represent a small
                  fraction of the recent slowdown.

                  The mail measured in our charts was sent from four cities: Miami,
                  Milwaukee, Salt Lake City and Frederick, Md. Because postal performance
                  varies locally, this data may not reﬂect the national picture perfectly,
                  though the overall trends match national data from the Postal Service fairly
                  closely.

                  Mail out of Milwaukee slowed this summer, while mail from Salt Lake City
                  was less affected.

      Long-distance mail from Milwaukee
00%




50%




       April 15   June 10     Aug. 5    Sept.30   Nov. 25      Jan. 20   March 16   May 11       July 6   Aug. 31
        2019                                                    2020
                 Case: 3:20-cv-00768-jdp Document #: 398-12 Filed: 09/18/20 Page 7 of 10
      Long-distance
        On-time
                       mail2from
                1 day late
                                    Miami
                            days late 3 days late 4 days late 5+ days late
00%




50%




       April 15   June 10    Aug. 5    Sept.30    Nov. 25        Jan. 20   March 16   May 11   July 6   Aug. 31
        2019                                                      2020


      Long-distance mail from Salt Lake City
00%




50%




       April 15   June 10    Aug. 5    Sept.30    Nov. 25        Jan. 20   March 16   May 11   July 6   Aug. 31
        2019                                                      2020


                  Ofﬁcial election mail is clearly identiﬁed by logo and is increasingly
                  tracked using bar codes by election ofﬁcials. Those signals, election experts
                  say, should mean that ballots are relatively protected from broader
                  slowdowns in the mail network. Postal employees have been instructed to
                  expedite ballot delivery, as they have in past elections. The employees are
                  supposed to maintain logs of election mail and sweep processing centers for
                  it each night.

                  An inspector general audit conducted during the May and June primaries,
                  however, found some facilities weren’t following those policies.


                                                   ADVER T ISEM ENT
              Case: 3:20-cv-00768-jdp Document #: 398-12 Filed: 09/18/20 Page 8 of 10
              “That’s what has me worried,” said Tammy Patrick, a senior adviser for
              elections with the Democracy Fund and a former Arizona election ofﬁcial.
              “In the past there was oversight, and there were repercussions when those
              policies were not being maintained.”

              Mr. Sauber, the letter carriers union ofﬁcial, who is also involved in the
              National Vote at Home Institute, said he didn’t think the recent slowdown
              was motivated by a desire to undermine the vote. “If you really wanted to
              sabotage the election, you wouldn’t do it in July and August,” he said.

              Mr. Hogrogian, the president of the mail handlers union, who is part of a
              task force to ensure the speedy processing of mail-in ballots, said he was
              conﬁdent the Postal Service would be able to manage election mail, thanks
              in part to the reversal of this summer’s policies. Ensuring quick processing
              of election mail is a high priority for postal workers, he said.

              But he worries about what will happen to postal performance afterward,
              when Mr. DeJoy has said he will resume making changes to the system, and
              when politicians and journalists turn their attention elsewhere.

              “We’re waiting for the shoe to drop,” he said.




                                         READ 514 COMMENTS




At Home
Here's what to read, cook, watch, play, listen to and do while staying safe at home.

7 Things to Do This Weekend                                              10 Great Movies at the New York Film
5h ago                                                                   Festival You Can (Mostly) See Online
                                                                         5h ago




More in The Upshot
           Case: 3:20-cv-00768-jdp Document #: 398-12 Filed: 09/18/20 Page 9 of 10




                           Leah Nash for The New York Times

Private Tutors, Pop-Up Schools or Nothing at
All: How Employers Are Helping Parents
Sept. 17




                      Mark Abramson for The New York Times                         Bryan R. Smith/Agence France-Presse — Getty Images

How the Fedʼs Quick Action May Have Given                             Missed Vaccines, Skipped Colonoscopies:
Congress Cover for Inaction                                           Preventive Care Plummets
Sept. 16                                                              Sept. 11




                                                          ADVER T ISEM ENT
          Case: 3:20-cv-00768-jdp Document #: 398-12 Filed: 09/18/20 Page 10 of 10
                                                 © 2020 The New York Times Company

NYTCo   Contact Us   Work with us   Advertise   T Brand Studio   Your Ad Choices   Privacy   Terms of Service   Terms of Sale   Site Map
                                                         Help    Subscriptions
